 1     Jahan C. Sagafi (Cal. Bar No. 224887)
       Rachel Dempsey (Cal. Bar No. 310424)
 2     OUTTEN & GOLDEN LLP
       One California Street, 12th Floor
 3     San Francisco, California 94111
       Telephone: (415) 638-8800
 4
       Facsimile: (415) 638-8810
 5     jsagafi@outtengolden.com
       rdempsey@outtengolden.com
 6
       Ossai Miazad*
 7     Michael N. Litrownik*
       685 Third Avenue, 25th Floor
 8
       New York, NY 10017
 9     Telephone: (212) 245-1000
       Facsimile: (646) 509-2060
10     om@outtengolden.com
       mlitrownik@outtengolden.com
11
12      Attorneys for Plaintiff and the Proposed Class
        *admitted pro hac vice
13
14
                                   UNITED STATES DISTRICT COURT
15                                NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
16
17 EDUARDO PEÑA, individually and on behalf              Case No. 19-cv-04065-MMC
     of all others similarly situated,
18
                     Plaintiff,                          CERTIFICATE OF SERVICE
19
             v.
20
     WELLS FARGO BANK, N.A.,
21
                     Defendant.
22
23
24
25
26
27
28                                                                   CERTIFICATE OF SERVICE
                                                                     CASE NO. 19-cv-04065-MMC
 1 I, Miguel Tapia Colin, declare as follows:
 2          I am a paralegal employed at Outten & Golden LLP, whose address is 685 Third Avenue,

 3 New York, NY 10017. I am over the age of eighteen years and not a party to this action.
 4          On August 14, 2019, I sent via e-mail a true and correct copy of the Court’s case

 5 management order and the Court’s standing orders to the following attorneys of record for
 6 Defendant Wells Fargo Bank, N.A.:
 7
     Jamie Danielle Wells                                  K. Issac deVyver
 8 McGuireWoods LLP                                        Karla Johnson
 9 Two Embarcadero Center, Suite 1300                      MCGUIREWOODS LLP
     San Francisco, CA 94111                               Tower Two-Sixty
10 Telephone: (415) 844-9944                               260 Forbes Avenue, Suite 1800
     Facsimile: (415) 844-9922                             Pittsburgh, PA 15222
11 jwells@mcguirewoods.com                                 Telephone: 412-667-6000
                                                           Facsimile: 412-667-6050
12                                                         kdevyver@mcguirewoods.com
                                                           kjohnson@mcguirewoods.com
13
14
     I declare under penalty of perjury that the foregoing is true and correct.
15
     Executed on August 14, 2019.
16
17                                                            By:
                                                                    Miguel Tapia Colin, Paralegal
18                                                                  OUTTEN & GOLDEN, LLP
                                                                    685 Third Avenue, 25th Floor
19
                                                                    New York, NY 10017
20                                                                  (212) 245-1000
                                                                    MTapiacolin@outtengolden.com
21
22
23
24
25
26
27
28                                                                       CERTIFICATE OF SERVICE
                                                                         CASE NO. 19-cv-04065-MMC
